               Case 2:15-cr-00118-RAJ Document 71 Filed 07/31/20 Page 1 of 1




1                                                                The Honorable Richard A. Jones
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
       UNITED STATES OF AMERICA,                            NO. CR15-118 RAJ
10
                              Plaintiff
11                                                          ORDER GRANTING UNITED STATES’
                         v.                                 MOTION TO FILE A BRIEF IN EXCESS
12
                                                            OF TWELVE PAGES
13     GABRIEL PETERSON-SILER,
                              Defendant.
14
15
            The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, and finding good cause, hereby states:
17
            IT IS HEREBY ORDERED that the Motion (Dkt. #67) is GRANTED. The
18
     United States may file its Response to Defendant Gabriel Peterson-Siler’s Motion for
19
     Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not exceed 15
20
     pages in length.
21
            DATED this 31st day of July, 2020.
22
23
24
                                                          A
                                                          The Honorable Richard A. Jones
25                                                        United States District Judge
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                            SEATTLE, WASHINGTON 98101
      United States v. Peterson-Siler, CR15-118 RAJ - 1                           (206) 553-7970
